--------------------------------------------------------------------------------

SEARCH BY HEADLINES.COM CORP.

FIFTH ADDENDUM TO LOAN AGREEMENT

Further to that certain Loan Agreement dated January 16, 2012 (the “Loan
Agreement”) between Search By Headlines.com Corp. (the “Lender”) and Naked Boxer
Brief Clothing Inc. (the “Borrower”), the Lender and the Borrower agree, for
good and valuable consideration, the receipt of which is acknowledged by each
party, to, in accordance with Section 2.2 of the Loan Agreement, increase the
principal amount of the Loan (as defined in the Loan Agreement) by $50,000 (the
“Sixth Advance”) to a total of $375,000, of which $325,000 has previously been
provided by the Lender to the Borrower, and an additional $50,000 will be
provided by the Lender to the Borrower upon the execution of this Addendum.

The Lender and the Borrower agree that this Addendum forms a part of and is
subject to the terms and conditions set out in the Loan Agreement and that the
Sixth Advance forms part of the Loan and the Borrower’s Indebtedness (as those
terms are defined in the Loan Agreement). The Lender and the Borrower agree that
the Loan Agreement and the General Security Agreement dated January 16, 2012 of
the Borrower in favour of the Lender each remain in full force and effect and
all of the terms and conditions in the Loan Agreement remain the same, except to
the extent expressly amended by this Addendum.

This Addendum will be governed by and construed in accordance with the laws of
the Province of British Columbia and any federal laws of Canada applicable
therein, and the Borrower and the Lender hereby attorn to the jurisdiction of
the courts of competent jurisdiction of the Province of British Columbia in any
proceeding hereunder.

This Addendum may be signed by the parties in counterparts and delivered by
facsimile transmission or other form of electronic communication capable of
producing a printed copy.

This Addendum is effective as of the 6th day of July, 2012.

SEARCH BY HEADLINES.COM CORP.

Per: /s/ James P. Geiskopf     Authorized Signatory         NAKED BOXER BRIEF
CLOTHING INC.         Per: /s/ Alex McAulay     Authorized Signatory  


--------------------------------------------------------------------------------